Title: To James Madison from William Lee, 10 April 1804 (Abstract)
From: Lee, William
To: Madison, James


10 April 1804, Bordeaux. “I have the honour to enclose you a letter which I recd. a few days since from Mr Cathalan of Marseilles who informs me it contains the pleasing intelligence of Commodore Prebles having destroyed by means of a fire ship the frigate Philadelphia as she lay in the harbour of Tripoly.
“Since my last respects of the 1t. of March I have been continually engaged before the Tribunals against the Receiver and Director of the Customs for the unjust seizure of property belonging to Citizens of the United States and consigned to the house of Strobel & Martini who have failed and proved in debt to those officers for upwards of 600,000 fs. and I have the pleasure to inform you that in every case we have succeeded. These are the first instances since the Revolution that the administration of the Customs have been attacked before the Judiciary the Americans have therefore the credit of establishing a precedent from which the Commercial interests of this City expect much good will result to them for while the Collector was judge and party but little justice was expected or could be obtained.
“It is a very surprising thing that after the promulgation of the rigid acts of the first of Thermidor and messidor the merchants of the United States will still persist in dispatching their Vessels and Cargoes for England with directions to take orders for France should the markets promise well. The ship Suffolk from Virginia via Falmouth arrived here some time back loaded with Tobacco and would most certainly have been seized had I not been fortunate enough to warn the Captain of his danger and order him out of the River before the Custom house officers could reach his Vessel. The Joseph & Phebe from Petersburg in Virginia via Cowes has been seized by the Custom house and the Captain thrown into prison. I stated this case to Mr Livingston who demanded of the minister of the Interior that this Vessel might be permitted to return to sea with her Cargo of Tobacco to which he received for answer that the Government had positive proofs that this Cargo was sold in England and that therefore the seizure would be confirmed. It is singular however that during the interval of my application to Mr Livingston and the answer to his note by the minister we obtained a judgment from the ‘Tribunal of premiere Instance sitting in police correctional’ in favor of the claimants of this ship & Cargo declaring the seizure to be illegal and ordering the Collector to restore the property and release the Captain with damages. The Collector however has appealed and the case will now be carried to Paris where the tone of the Government has more influence on the Judiciary than in the Commercial towns who from interest more than principle are opposed to these severe and perhaps necessary regulations.
“The ship Young Eagle of New York which I mentioned to you in my last as having been captured and conducted to Bristol and then permitted to proceed here has within these few days been ordered out on account of some irregularity in her certificate of origin. This is an unjust decision as the property is bonafide american and she being clearly entitled to an entry according to the modifications of the above mentioned arretés and the decision of the Minister is mo⟨re⟩ particularly felt by those concerned from his having admit⟨ted⟩ to an entry the Brig Friend’s adventure and ship Eliz⟨a⟩ of New York under similar circumstances except that the latter had no certificate of origin whatever. Perhaps the determination of the Government in the two last cases may be accounted for by supposing both the Vessels and their Cargoes to be french property a fact which I expect soon to prove in which case I shall detain the papers of these two Vessels.
“The Covering of property is carried to a much greater length by the Citizens of the United States than perhaps you are aware of and it is to be wished that until the Government of America can establish the principle that free ships make free goods they would enact some laws to prevent foreigners from enjoying the priviledges of our flag which if our citizens persist in granting them and the War should continue for some years it must tend to distress and ruin the honest merchant and perhaps involve the country on one side or the other. Enclosed is a note of the Vessels and Cargoes which I strongly suspect have been or are owned in part or in whole by some merchants in this City.
“Accompanying this you have a few gazettes in which will be found some answers from the Diplomatic corps to the singular and artful note of M Talleyrand respecting the conduct of M: Drake his Britannic Majesty’s Minister at Bavaria who appears to have been one of the principal movers of the late conspiracy. We have had some rumours here within this day or two that the senate had waited on the first Consul in a body and signified their wish to create him Emperor. I mention this as it bears some evidence of probability. It is also reported that Genl Moreau has been set at liberty—this latter news is very pleasing to the people who could not be prevailed on to believe that this Genl. would associate himself with conspirators & assassins.
“The building and dispatching flat bottomed boats still continues at this port and the Embargo is taken off for a day or two only as each squadron gets to sea.”
 